Exhibit 10.51

SEATTLE GENETICS, INC.

LONG TERM INCENTIVE PLAN

Effective Date: March 11, 2010

1. PURPOSE. This Seattle Genetics, Inc. Long Term Incentive Plan (the “Plan”) is
intended to increase stockholder value and the success of the Company by
retaining and motivating selected Participants to achieve the Company’s
objectives. The Plan goals are to be achieved by providing such Participants
with either cash or cash and stock incentive award opportunities, where payment
of the actual Awards shall be based on FDA approval of a product candidate,
brentuximab vedotin, developed by the Company. The Plan is intended to permit
the grant of Stock Awards that may qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in Section 2 of the
Plan.

2. DEFINITIONS.

(a) “Award” shall mean a Cash Award or a Stock Award that may be earned by a
Participant under the Plan.

(b) “Actual Award Value” shall have the meaning set forth in Section 6 of the
Plan.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Brentuximab Vedotin NDA” means a New Drug Application for the sale and
marketing of brentuximab vedotin in the United States.

(e) “Cash Award” shall mean a cash bonus payment paid out on the Payout Date.

(f) “Certification Date” shall have the meaning set forth in Section 6(a) of the
Plan.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Committee” shall mean the Compensation Committee of the Board or such other
committee of the Board that has been designated to administer programs intended
to qualify as “performance-based compensation” within the meaning of
Section 162(m).

(i) “Common Stock” shall mean the common stock of the Company.

(j) “Company” shall mean Seattle Genetics, Inc., a Delaware corporation.

(k) “Covered Employee” shall have the meaning ascribed to such term in
Section 162(m)(3) of the Code.



--------------------------------------------------------------------------------

(l) “Eligible Employee” means all employees of the Company other than Field
Sales staff below the level of Vice President, Sales.

(m) “Equity Incentive Plan” shall mean the Seattle Genetics, Inc. Amended and
Restated 2007 Equity Incentive Plan, as may be amended from time to time.

(n) “FDA” means the U.S. Food and Drug Administration.

(o) “FDA Milestone” means approval of brentuximab vedotin for sale and marketing
by the FDA.

(p) “FDA Milestone Date” shall mean the date that the FDA approves brentuximab
vedotin for sale and marketing.

(q) “FDA Submission Date” shall mean the date that the Company submits the
Brentuximab Vedotin NDA with the FDA.

(r) “Participant” shall mean an Eligible Employee in good standing as of the
applicable date who meets the eligibility requirements described in Section 4 of
the Plan.

(s) “Payout Matrix” means, with respect to a Cash Award or a Stock Award, the
matrix established by the Committee in order to determine the actual Awards (if
any) to be paid to Participants, expressed as a percentage (which may be more
than 100% but is capped at 110%) of the Target Award Value.

(t) “Payout Date” means the date on which Awards are paid pursuant to
Section 7(a) of the Plan.

(u) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of Code section
162(m).

(v) “Performance Period” shall mean the period of time from the Effective Date
until December 31, 2012.

(w) “Section 162(m)” shall mean Section 162(m) of the Code, as well as any
applicable regulations and guidance thereunder.

(x) “Stock Award” shall mean an award issued under the Equity Incentive Plan of
restricted shares of Common Stock or restricted stock units, as determined by
the Committee in its sole discretion on the Payout Date, which grant shall be
made on the Payout Date and subject to the terms of the Plan and the Equity
Incentive Plan.

(y) “Target Award Value” shall mean the target value of a Cash Award or a Stock
Award payable to a Participant, expressed as a specific dollar amount, as
determined by the Committee.

(z) “Vesting Date” shall have the meaning set forth in Section 4(c) of the Plan.



--------------------------------------------------------------------------------

3. ADMINISTRATION. The Plan shall be administered by the Committee consisting of
at least two outside directors of the Company who satisfy the requirements of
Section 162(m) of the Code. The Committee shall have full authority to make
rules and establish administrative procedures in connection with the Plan, to
interpret the Plan and those rules and procedures, to determine each
Participant’s Target Award Values and maximum Awards, to approve the granting
of, or the payment of, as applicable, all of the Awards, and to make all other
determinations, including factual determinations, and to take all other actions
necessary or appropriate for the proper administration of the Plan, including
the delegation of such authority or power, where appropriate and consistent with
applicable law; provided, however, that with respect to Covered Employees, the
Committee shall have final decision-making authority. All decisions,
determinations, and interpretations by the Committee shall be final and binding
on the Company and all Participants.

4. Eligibility and Participation

(a) In General. Absent any determination by the Committee to the contrary, each
Eligible Employee as of March 31, 2010 shall automatically be deemed a
Participant.

(b) Prorated Participation for New Hires. Absent any determination by the
Committee to the contrary, each Employee who is newly hired after March 31, 2010
and before the FDA Submission Date and qualifies as an Eligible Employee shall
automatically be deemed a Participant and shall be eligible to participate in
the Plan for the portion of the period beginning with such individual’s first
day of employment until the FDA Submission Date. The Target Award Values
applicable to such newly hired Participant shall be automatically prorated based
on such individual’s first day of employment.

(c) Continued Employment; Vesting on Stock Awards. A Participant must be
actively employed by the Company on the Payout Date to be eligible to receive an
Award under the Plan. All Cash Awards will be fully vested on the Payment Date,
subject to continued employment with the Company through such date. All Stock
Awards issued to Participants on the Payout Date shall be unvested, and shall
fully vest on the second (2nd) anniversary of the FDA Milestone Date (the
“Vesting Date”), subject to continued employment with the Company through such
date.

5. DETERMINATION OF TARGET AWARD VALUE AND PAYOUT MATRIX

(a) In General. Each Participant shall be eligible to earn Awards under the Plan
consisting of either a Cash Award or a Cash Award and a Stock Award, as
determined in the sole discretion of the Committee. No later than ninety
(90) days following the Effective Date, the Committee shall establish (i) a
matrix containing Target Award Values for each Cash Award and (if applicable)
Stock Award for each job level tier of Participants, and (ii) a Payout Matrix,
which may provide for payment of an Award in an amount greater than or less than
the Participant’s Target Award Value, as determined based on when the FDA
Milestone is achieved.



--------------------------------------------------------------------------------

(b) Section 162(m) Requirements for Stock Awards

(i) Stock Awards to Covered Employees Subject to Stockholder Approval.
Notwithstanding any other provision of the Plan, all Stock Awards to Covered
Employees under the Plan shall be subject to the approval by the Company’s
stockholders of an amendment to the Equity Incentive Plan at the annual
stockholder meeting for the Company that occurs in 2010, and in all cases prior
to the FDA Milestone Date. The amendment will include, among other things, the
addition of the FDA approval of brentuximab vedotin and/or any other product
candidate as a “Qualifying Performance Criteria” in accordance with
Section 162(m) of the Code. In the event that the Company’s stockholders do not
approve such an amendment to the Equity Incentive Plan prior to the FDA
Milestone Date, then no Stock Awards shall be issued to Covered Employees
pursuant to the Plan.

(ii) Maximum Stock Award. As required by Section 3(b) of the Equity Incentive
Plan and in accordance with Section 162(m) of the Code, in no event may a Stock
Award be granted under the Plan to a Participant who is a Covered Employee such
that the number of shares of Common Stock subject to such Stock Award would
exceed, together with any other equity awards issued under the Equity Incentive
Plan that are intended to be Performance-Based Compensation, 1,000,000 shares of
Common Stock in the applicable calendar year.

(c) Changes to Awards

(i) Prorated Increase for Promotions. Except with respect to Stock Awards
granted under the Plan to a Participant who is a Covered Employee, if a
Participant is promoted after March 31, 2010, but prior to the FDA Submission
Date to a position with higher Target Award Value(s), then such Participant’s
Target Award Values shall be increased by a prorated amount (based on the
effective date of such individual’s promotion through the FDA Submission Date).
In addition, except with respect to Stock Awards granted under the Plan to a
Participant who is a Covered Employee, prior to the determination of Actual
Award Values, the Committee may otherwise increase the Target Award Value of any
Participant to reflect a change in the Participant’s responsibility level or
position prior to the FDA Submission Date.

(ii) Other Adjustments. Except with respect to Stock Awards granted under the
Plan to a Participant who is a Covered Employee, at any time prior to the
determination of Actual Award Values, the Committee may adjust the Target Award
Value(s) of any Participant or the Payout Matrix (i) to respond to, or in
anticipation of, any unusual or extraordinary event or development in connection
with the FDA submission of the Brentuximab Vedotin NDA; or (ii) to respond to,
or in anticipation of, changes in applicable laws, regulations, or business
conditions.

6. DETERMINATION OF AWARD PAYMENTS

(a) Certification and Calculation of Actual Award Values. The Committee shall
certify in writing (which may be by approval of the minutes in which the
certification was made) whether the FDA Milestone has been achieved as soon as
administratively practicable after the earlier of (i) the end of the Performance
Period and (ii) the FDA Milestone Date (such date, the “Certification Date”).
The actual Awards earned by each Participant shall be determined by multiplying
(x) the applicable percentage in the Payout Matrix based on the FDA Milestone
Date by (y) the Participant’s Target Award Values for such Participant’s Cash
Award and/or Stock Award (as applicable) to arrive at an “Actual Award Value”
for such Cash Award and/or Stock Award.



--------------------------------------------------------------------------------

(b) Negative Discretion. Notwithstanding a determination by the Committee that
the FDA Milestone has been satisfied, the Committee shall nevertheless have
discretion to reduce the Actual Award Value for any Participant’s Cash Award
and/or Stock Award (as applicable) below which otherwise would be payable under
the Payout Matrix based on individual performance as it considers appropriate in
the circumstances, and may apply subjective, discretionary criteria for this
purpose.

7. PAYMENT OF AWARDS

(a) Time of Payment. Subject to Section 4(c) of the Plan, payment of Cash Awards
and granting of Stock Awards to Participants shall be made as soon as
administratively practicable following the Certification Date, and no later than
March 15 of the year following the year in which the Certification Date occurs.

(b) Form of Payment of Stock Awards. The Committee shall have the discretion to
grant the Stock Awards in the form of (i) unvested Stock Units (as defined in
the Equity Incentive Plan), (ii) shares of unvested Common Stock, or (iii) a
combination of the foregoing. Payroll and other taxes shall be withheld as
determined by the Company. The number of shares underlying the Stock Award will
be determined by dividing (a) the Actual Award Value for such Stock Award by
(b) the closing price of the Common Stock on the trading day immediately prior
to the FDA Milestone Date. If the Participant terminates employment prior to the
Vesting Date, then all unvested shares subject to a Stock Award will be
forfeited. Stock Awards will be granted pursuant to a form of restricted stock
unit agreement or restricted stock agreement (as applicable) under the Equity
Incentive Plan.

8. NO RIGHT TO EMPLOYMENT OR AWARD. Selection to participate in the Plan shall
not confer upon any employee any right with respect to continued employment by
the Company or continued participation in the Plan. Furthermore, the Company
reaffirms its at-will relationship with its employees and expressly reserves the
right at any time to terminate the employment of a Participant free from any
liability or claim for benefits pursuant to the Plan, except as provided under
this Plan or other written plan adopted by the Company or written agreement
between the Company and the Participant.

9. DISCRETION OF COMPANY AND COMMITTEE. Any decision made or action taken by the
Company or by the Committee arising out of or in connection with the creation,
amendment, construction, administration, interpretation or effect of the Plan
shall be within the sole and absolute discretion of the Company or the
Committee, as the case may be, and shall be conclusive and binding upon all
persons. To the maximum extent possible, no member of the Committee shall have
any liability for actions taken or omitted under the Plan by such member or any
other person.

10. NO FUNDING OF PLAN. The Company shall not be required to fund or otherwise
segregate any cash or any other assets which may at any time be paid to
Participants under the Plan. The Plan shall constitute an “unfunded” plan of the
Company. The Company shall not, by any provisions of the Plan, be deemed to be a
trustee of any property, and any rights of any Participant shall be no greater
than those of a general unsecured creditor or stockholder of the Company, as the
case may be.



--------------------------------------------------------------------------------

11. NON-TRANSFERABILITY OF BENEFITS AND INTERESTS. Except as expressly provided
by the Committee, no benefit payable under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, any such attempted action shall be void, and no such
benefit shall be in any manner liable for or subject to debts, contracts,
liabilities, engagements or torts of any Participant. This Section 11 shall not
apply to an assignment of a contingency or payment due (i) after the death of a
Participant to the deceased Participant’s legal representative or beneficiary,
or (ii) after the disability of a Participant to the disabled Participant’s
personal representative.

12. GOVERNING LAW. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of Washington.

13. NON-EXCLUSIVITY. The Plan does not limit the authority of the Company, the
Board or the Committee, or any current or future subsidiary of the Company to
grant awards or authorize any other compensation to any person under any other
plan or authority, other than that specifically prohibited herein.

14. SECTION 162(M) CONDITIONS; BIFURCATION OF PLAN. It is the intent of the
Company that the Plan, and all payments of Stock Awards made hereunder, satisfy
and be interpreted in a manner that in the case of Participants who are Covered
Employees qualify as Performance-Based Compensation. Any provision, application
or interpretation of the Plan inconsistent with this intent to satisfy the
requirements of Section 162(m) of the Code shall be disregarded. However,
notwithstanding anything to the contrary in the Plan, the provisions of the Plan
may at any time be bifurcated by the Board or the Committee in any manner so
that certain provisions of the Plan (or required in order) to satisfy the
applicable requirements of Section 162(m) of the Code are only applicable to
Covered Employees.

15. AMENDMENT OR TERMINATION. The Board of Directors of the Company and the
Committee each reserve the right at any time to make any changes in the Plan as
it may consider desirable or may suspend, discontinue or terminate the Plan at
any time.